UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2179


ANGELLO A. D. OSBORNE,

                    Plaintiff - Appellant,

             v.

PETER GEORGIADES, Police Corporal,

                    Defendant - Appellee,

             and

DIONE WHITE, LGSW; MEREDITH LYNN PIPITONE,

                    Defendants.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:14-cv-00182-RDB)


Submitted: March 20, 2018                                   Decided: September 30, 2019


Before GREGORY, Chief Judge, KING, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Angello A. D. Osborne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Angello A. D. Osborne appeals the district court’s order granting summary

judgment to Peter Georgiades on qualified immunity grounds. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Osborne v. Georgiades, No. 1:14-cv-00182-RDB (D. Md. Sept. 11, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2